7   77   T                               FILED
                                                                                                  11/29/2022
                                                                                             Bowen Greenwood
                                                                                             CLERK OF THE SUPREME COURT
                                                                                                  STATE OF MONTANA
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0677
                                                                                                             22-0641


                                DA 22-0641 and DA 22- 04 7

                                                                             NOV 2 9 2022
 STATE OF MONTANA,                                                          Bovven Greenwood
                                                                                   Supreme Court
                                                                          Clerk of
                                                                             State of Montana
                 Plaintiff and Appellee,

          v.                                                             ORDER

 GILBERT CAMPA,

                Defendant and Appellant.



       Self-represented Appellant Gilbert Campa has filed a verified Petition for
an Out-of-Time Appeal, explaining that he timely filed a Notice of Appeal with this Court
on September 27, 2022, but that his attempted filing was returned because he did not serve
copies to both the County Attorney and the Attorney General.' Campa includes copies of
two sentencing judgments. He also moves for appointment of counsel, requesting appellate
counsel by name from his prcvious appeals. Campa is incarcerated in the Montana State
Prison.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal li]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
rniscarriage of justice[.]"
       On August 25, 2022, the Yellowstone County District Court issued an Order of
Revocation and Imposition of Sentence in two criminal cases.                 Campa received a
seventeen-year prison sentence upon revocation for criminal possession of dangerous drugs
in Cause No. DC 07-0531 as well as a concurrent term of seventeen years for criminal
possession with intent to distribute in Cause No. DC 07-0917.




         This Court observes that Campa's filed Petition includes a Certificate of Service with the
name and address for the Deputy County Attorney. Campa's accompanying Notice of Appeal,
that has not been filed yet, includes a Certificate of Service for both the County Attorney and the
Attorney General.
      Campa has indicated that he is without counsel.          Section 46-8-104, MCA.
Therefore,
      IT IS ORDERED that:
      1. Campa's Motion for Appointment of Counsel is GRANTED and the Appellate
          Defender Division is APPOINTED to represent Campa in his appeals of
          Yellowstone County District Court Cause Nos. DC 07-0531 and DC 07-0917.
          The Appellate Defender Division shall have thirty days from the date of this
          Order within which either to file a Notice of Appeal or a Motion to Rescind this
          Order Appointing Counsel. If Campa were to qualify for appointed counsel, the
          Appellate Defender Division shall immediately order the appropriate transcripts.
      2. The Clerk of the Supreme Court is directed to file as attachments in this Court's
          Cause No. DA 22-0641, Campa's Notice of Appeal and his Statement of the
          Case, to his Petition for an Out-of-Time Appeal. Cause No. DA 22-0641 shall
          be the appeal of Campa's judgment entered in Yellowstone County Court Cause
          No. DC 07-0531.
      3. The Clerk of the Supreme Court is directed to OPEN a separate direct appeal,
          Cause No. DA 22-007, for Yellowstone County District Court Cause No. DC
          07-0197, and to FILE a copy of this Order, Campa's Petition for an Out-of-Time
          Appeal, the Motion for Appointment of Counsel, and all other attachments filed
          in DA 22-0641.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division; counsel of record along with copies of the Petition for an
Out-of-Time Appeal and Motion for Appointment of Counsel; and Gilbert Campa
personally.
      DATED this           day of November, 2022.
     (..../ .."..li        t j.ig
                               f e iZ




    e:C24( AI ..4.11               ......



                             6 dr---k
                Justices




3